DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat that is facing the inner connection element of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 2, for example, shows the seat 40 facing the 8 o’clock direction which is not facing the inner connection element 13, regardless of the seat being on the rear or front surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 and claim 18 appear to contradict each other. Is the seat facing towards the inner connection element or is it facing in a common direction? Claim 17 requires the seat to face the inner connection element whereas claim 18 requires the seat and inner connection element facing a common direction. Does Applicant intend to claim the seat and inner connection element are facing each other?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 11, 12, 15-20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huret (US Pat No 4,362,522) in view of Kuwayama et al. (US Pat No 9,067,641 B2) and Nankou (US Pat No 7,081,058 B2). Huret discloses a bicycle derailleur (title) comprising: 
Re claims 1, 25, a chain guide (8) configured to interact with a transmission chain of a bicycle and moves among a plurality of intermediate positions between an inner position (11) and an outer position (12); a fixed body (7) configured for being fixedly associated with a part of a frame of the bicycle (via collar 9); an outer connection element (2) rotatably connected to the fixed body about a first articulation axis (axis of 6) and rotatably connected to the chain guide about a second articulation axis (axis of 5) that is parallel to the first articulation axis (fig. 2); an inner connection element (1) rotatably connected to the fixed body about a third articulation axis (axis of 3) and to the chain guide about a fourth articulation axis (axis of 4); an actuation arm (15); and, a cable-clamping washer (fig. 2: washer shown between 14 and 15) that includes a cable-bending appendage (shown as an extension towards the lower left in fig. 2) that mates with a seat (recessed portion at the lower left of 15 in fig. 2) formed in the actuation arm; said seat extending along a first direction (fig. 6: direction parallel to the first articulation axis) and being provided with a first insertion opening (opening at the foreground) and a second insertion opening (opening at the background) that are opposite one another and selectively engageable by said cable-bending appendage of the cable-clamping washer (fig. 2).
Re claim 2, 
Re claims 3, 16, wherein said seat in the actuation arm crosses an entire thickness of the actuation arm along said first direction (fig. 6).
Re claims 4, 18, wherein said seat in the actuation arm is formed on a portion of the actuation arm such that said seat in the actuation arm and the inner connection element are facing in a common direction (fig. 2 shows both are facing to the left).
Re claims 5, 19, 20, wherein said cable-bending appendage extends in a direction substantially perpendicular to an inner surface (flat inner surface of the washer engaging with 15) of said cable-clamping washer that is facing said actuation arm (fig. 6).
Re claim 11, wherein said seat in the actuation arm is distal from said first articulation axis (fig. 2).
Re claim 12, wherein said seat in the actuation arm is a groove on a front surface of the actuation arm (fig. 2).
Re claim 15, wherein the derailleur is a bicycle front derailleur (title).
Huret does not disclose:
Re claims 1, 25, the actuation arm hinged to the fixed body about the first articulation axis; wherein at least one of said cable-clamping washer or said actuation arm has at least one cable-guiding groove formed by uninterrupted parallel sides that are spaced apart by a base that defines both a depth and width for said cable-guiding groove.
Re claim 7, wherein said at least one cable-guiding groove is formed on an inner surface of the cable-clamping washer.
Re claim 17, 
Re claim 25, wherein at least one of said cable-clamping washer or said actuation arm includes a pair of spaced apart cable-guiding grooves that are substantially parallel to one another and the pair of cable-guiding grooves have a common width.
However, Kuwayama teaches a derailleur (title) wherein:
Re claims 1, 25, the actuation arm (130) hinged to the fixed body (110) about the first articulation axis (axis of 146).
Re claims 1, 25, comprising at least one cable-guiding groove formed on at least one of said cable-clamping washer and said actuation arm (groove shown in fig. 5 extending from 186 to 17e).
Re claim 7, wherein said at least one cable-guiding groove is formed on an inner surface of the cable-clamping washer (fig. 5).
However, Nankou teaches a derailleur (title) wherein:
Re claims 1, 25, wherein at least one of said cable-clamping washer or said actuation arm has at least one cable-guiding groove formed by uninterrupted parallel sides that are spaced apart by a base that defines both a depth and width for said cable-guiding groove (Kuwayama teaches a groove in the washer while Nankou teaches the groove 118 shown in the annotated fig. 9 below; the annotated section A of 118 is construed as a single groove with uninterrupted parallel sides having a base defining both depth and width of the groove).
Re claim 25, wherein at least one of said cable-clamping washer or said actuation arm includes a pair of spaced apart cable-guiding grooves that are substantially parallel to one another and the pair of cable-guiding grooves have a common width (Nankou annotated fig. 9 below: the annotated section A is construed as one groove and section B is construed as another groove; both grooves are parallel and share a common width).

Regarding claims 1 and 25, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a cable-guiding groove, as taught by Kuwayama, in order to better grab onto the cable and properly direct it in the desired direction. The much more prominent groove taught by Nankou would allow a better seating for the cable to minimize crimping and damaging the cable.
Regarding claim 17, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the position of the seat to accommodate for the cable wrap angle for increased grip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 25, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a pair cable-guiding groove, as taught by Nankou, to provide additional contact surface for better frictional grip.

    PNG
    media_image1.png
    567
    841
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive.
Pages 8-11 of the Remarks, Applicant argues Figs. 3 and 5 illustrates the feature of claim 17. Examiner respectfully disagrees. Fig. 3 shows the seat 40 and appendage 51 being received at the seat not facing towards the inner connection element 13. In other words, seat 40 is not pointed in the direction of element 13.
Pages 11-14, Applicant argues the prior arts do not teach the amended claims. Examiner respectfully disagrees. Please see the amended Rejection above as to how arts now read on the amended claims. Particularly, Nankou annotated fig. 9 to better depict how the pair of uninterrupted grooves are construed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Minh Truong/Primary Examiner, Art Unit 3654